Case 5:17-cv-00002-JGB-KK Document 49-12 Filed 10/11/18 Page 1 of 2 Page ID #:1962




              Exhibit L




                                                                      MCH - 000050
      Case 5:17-cv-00002-JGB-KK Document 49-12 Filed 10/11/18 Page 2 of 2 Page ID #:1963


Clinton Mikel

From:               Charles Harrison <charles.harrison@mchcares.com>
Sent:               Friday, August 1, 2014 12:17 PM
To:                 Clinton Mikel
Subject:            Fwd: Offer and Settlement
Attachments:        image01[1].jpg


FYI

Sent from my iPhone

Begin forwarded message:

From: Frank Adomitis <franka@therevenuecyclenetwork.com<mailto:franka@therevenuecyclenetwork.com>>
Date: August 1, 2014 at 6:46:14 AM PDT
To: HFS Consulants <consultants@hfsconsultants.com<mailto:consultants@hfsconsultants.com>>,
<charles.harrison@mchcares.com<mailto:charles.harrison@mchcares.com>>
Subject: Offer and Settlement

Please send to Trahan Whitten


Upon discussion with my attorney and given the large number of other matters on my plate, I have decide to attempt to
settle this matter in small claims court. I will seek only $7500 and believe this to be extremely generous given the
damages incurred.
I will file by Wednesday next week and so if we can settle by then, it would be best for all.

Frank Adomitis



[image01]
Frank Adomitis, CPA
909-289-4077
franka@therevenuecyclenetwork.com<mailto:franka@therevenuecyclenetwork.com>
www.therevenuecyclenetwork.com
<www.therevenuecyclenetwork.com>




                                                          1
                                                                                                  MCH - 000051
